Citation Nr: 0216273	
Decision Date: 11/13/02    Archive Date: 11/25/02

DOCKET NO.  95-13 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Father


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel


INTRODUCTION

The appellant is a veteran who had active duty as a 
Midshipman at the U.S. Naval Academy from July 1974 to 
January 1975 and from July 1977 to March 1978.  This matter 
comes before the Board of Veterans' Appeals (Board) on appeal 
from a March 1994 rating decision by the Newark, New Jersey, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  When the case was previously before the Board in April 
1997, it was remanded for further evidentiary development.  
The veteran testified at personal hearings before the 
undersigned at the RO in February 1997 and at a Board hearing 
in Washington, D.C., in September 2002.


FINDING OF FACT

The record reasonably establishes that the veteran's paranoid 
schizophrenia was initially manifested in service.


CONCLUSION OF LAW

Service connection for schizophrenia is warranted.  
38 U.S.C.A. § 1110, 1112, 1113, 1131, 1137, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA); codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA have now been published.     66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The VCAA and 
implementing regulations apply in the instant case.  See 
VAOPGCPREC 11-2000. 
The Board finds that there has been substantial compliance 
with the mandates of the VCAA and implementing regulations.  
The claim has been considered on the merits.  The record 
includes service medical records, private medical records, VA 
treatment records, VA examination reports, and lay 
statements.  The veteran has been notified of the applicable 
laws and regulations.  The Board remand, discussions during 
two Travel Board hearings, the rating decision, the statement 
of the case, and supplemental statement of the case have 
informed him what he needs to establish entitlement to the 
benefit sought and what evidence VA has obtained.  The 
veteran was informed of the respective duties of VA and the 
appellant in August 2001 correspondence.  In September 2002, 
the undersigned advised the veteran as to exactly what 
evidence would be helpful to his claim, and advised him that 
he was responsible for obtaining and submitting it.  A 60 day 
abeyance was granted to allow him to submit the requested 
evidence.

Factual Background

Service medical records reveal that the veteran was seen at 
the mental health unit at Annapolis in November 1974, in 
connection with his first resignation from the Naval Academy.  
A clinical psychologist stated that there was no evidence of 
an emotional disorder on examination.  The veteran reported 
that he was "miserable."  He had academic problems and was 
cut from a sports team.  He was readmitted to Annapolis in 
July 1977, but resigned for a second time in March 1978.  At 
that time, he stated that he was not happy, and had sought 
readmission under pressure from his family.  On separation 
examinations, he indicated his resignation was for personal 
reasons.

Private hospital records from January and April 1977 reveal 
treatment for orthopedic problems.  No psychiatric 
difficulties were noted.

Private hospital records from February 1981 reveal that the 
veteran was diagnosed with acute paranoid schizophrenic 
illness after he was admitted with disorganized thought 
processes and paranoid delusions.  He left treatment and 
sought readmission several times.  The veteran was 
hospitalized again in January 1986 after he appeared at the 
local police station and reported that neighbors had stolen a 
pamphlet of his regarding the Naval Academy.

In June 1982, a treating psychiatrist indicated that she 
began treating the veteran on a referral from his father.  
The veteran reported three hospitalizations in 1981.  He left 
the Naval Academy the first time because of "his emotional 
state, poor performance, and poor social interaction...."  The 
veteran stated that he had developed a degree of paranoia at 
the time of his readmission to Annapolis.

Private hospitalization records from October 1986 reveal 
treatment for acute exacerbation of chronic schizoaffective 
disorder following a suicide attempt.  A "long history" of 
psychiatric illness was noted.

In January 1989 the veteran was treated at a private hospital 
for chronic paranoid schizophrenia.

In September 1993, a treating psychiatrist reported that the 
veteran related that his problems began in 1974 at the Naval 
Academy when he hurt his back and could not play sports.  
Chronic schizophrenia was diagnosed. The doctor opined that 
the condition was first manifested during the veteran's time 
at Annapolis.

On November 1993 VA psychiatric examination, paranoid 
schizophrenia was diagnosed.  The examiner did not opine as 
to when the disability was first manifested.

VA treatment records from February 1994 to August 1995 reveal 
treatment for schizophrenia.  The veteran reported on several 
occasions that his problems began at the Naval Academy.  In 
February 1995, the veteran's brother informed doctors that 
the family physician had treated the veteran following his 
resignation from Annapolis, and had recommended that the 
veteran seek psychiatric help.

In August 1995, the veteran's treating physician from 1970 to 
the mid-1980's opined that the veteran was suffering from 
major depression in the fall of 1974 after he was cut from 
the basketball team.  He was irritable, apprehensive, and 
complained of insomnia, fatigue, and weight loss.  This was a 
marked difference from before the veteran went to Annapolis.  
Following his resignation in 1975, the veteran was extremely 
withdrawn and agitated.  He had a flat affect and avoided 
communication.  The doctor opined that the veteran's 
psychotic symptoms developed in response to stress he 
experienced at the Naval Academy.

On May 1996 VA psychiatric examination, the veteran reported 
six or seven hospitalizations during the 1980's.  He stated 
that he had visual hallucinations at the Naval Academy.  
Paranoid schizophrenia was diagnosed.  The examiner opined 
that there was no evidence of any psychiatric disorder in 
service and that the present psychosis could not be related 
to any injury or event in service.

In a June 1996 statement, the veteran reported that he had 
visual hallucinations while at Annapolis.  He stated that he 
made inappropriate comments.  He was not treated after he 
left the Academy, as his family hoped his problems would 
resolve on their own.  His psychiatric problems were "full 
blown" by the spring of 1978.

In January 1997, a friend of the veteran from high school and 
Annapolis submitted a letter in support of the veteran's 
claim.  He stated that the veteran became depressed and 
withdrawn during his first summer at the Academy.  Following 
his readmission to the Academy in 1977, he tried very hard to 
succeed, but the pressures of the academic load, hazing, and 
family expectations were too much.  In April 1997, the friend 
recounted specific incidents.  He recalled hearing of visual 
hallucinations in the Plebe summer of 1974, and in 1977 he 
witnessed the veteran break down, screaming, ripping at his 
shirt, and running.

The veteran testified at a February 1997 Travel Board 
hearing.  He stated that he began having visual 
hallucinations during his Plebe summer in 1974.  He told his 
roommates and his squad leader about them.  He began to get 
depressed and negative after he was cut from sports teams.  
His grades went down, and he resigned.  He sought readmission 
and went back to the Academy, but then resigned a second 
time.  He spoke with a priest following the second 
resignation.  He was first diagnosed with schizophrenia in 
1981.  The veteran's father also testified during the 
hearing.  He was a guidance counselor, but had no medical 
training.  He observed that his son became antisocial and 
depressed after entering Annapolis.  Following his 
resignation, he exhibited strange behavior.

In May 1997, a priest submitted a statement at the request of 
the veteran.  He recalled that the veteran had resigned from 
the Naval Academy "due to some form of distress related to 
psychological or emotional disturbances."

In June 1997, a second priest submitted a letter recounting 
observed changes in the veteran's demeanor and behavior 
following his time at Annapolis.

In March 1998, a third priest noted that he had known the 
veteran for 12 years and had numerous private conversations 
with him.  The veteran "would always mention his medical 
breakdown at the Naval Academy in Annapolis while he was a 
student."

In August 1999, a retired U.S. Navy caption who had been the 
veteran's squad leader in 1974 submitted a letter at the 
request of the veteran.  He did not recall any specific 
incidents or events surrounding the veteran's decision to 
resign, but did recall that the veteran had cried when he 
informed the company officer he wanted to quit.  The veteran 
had academic difficulty.

The veteran testified at a Board hearing in September 2002.  
He reiterated that his symptoms were first manifested during 
his Plebe summer in 1974.  Initially, he sought treatment 
only from his father, who was a guidance counselor.  He did 
not seek medical treatment until 1981.  His brother had noted 
his strange behavior in 1978, soon after his second 
resignation from Annapolis.

Analysis

The law provides that service connection will be granted for 
a disability if it is shown that the veteran suffers from 
such disability and that it resulted from an injury suffered 
or disease contracted in line of duty, or from aggravation in 
line of duty of a preexisting injury or disease.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for a disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Certain chronic disabilities, such as psychoses, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

It is undisputed that the veteran has been diagnosed with 
paranoid schizophrenia.  
Although the illness was first diagnosed in 1981, the 
evidence establishes that the veteran's psychiatric illness 
was first manifested to a compensable degree during his 
initial term at Annapolis or immediately after.  Academy 
records reveal that he had academic trouble in 1974, and his 
father, treating physician, friends, and a clergyman have all 
stated that his demeanor and behavior changed considerably 
after he entered the Academy.  He became apprehensive, 
antisocial, and depressed.  Although the veteran did not seek 
professional medical help until 1981, from that point on he 
has given a consistent account of the first manifestations of 
his schizophrenic symptoms.  Significantly, the accounts of 
the laypersons corroborate the histories that the veteran's 
doctors relied upon in treating him and in forming opinions 
as to the etiology of his illness.  Further, VA treatment 
records note that psychiatric treatment was recommended soon 
after the veteran's first resignation from Annapolis.  
Although a VA examiner opined in May 1996 that the veteran's 
psychiatric disability was not manifested in or otherwise 
related to service, this single opinion is outweighed by the 
remainder of the evidence.  The Board especially notes the 
opinion of the doctor who treated the veteran at the time of 
his resignation from the Naval Academy and could observe his 
behavioral changes firsthand.  

Moreover, it is undisputed that the veteran's depression and 
other manifestations of his psychiatric illness lead to his 
resignation from Annapolis in 1974.  This is clearly 
interference with his ability to function, and hence, at a 
minimum, meets the criteria for a compensable rating under 
38 C.F.R. § 4.130, Code 9203.
Because the preponderance of the evidence (a greater standard 
of proof than is necessary) establishes that the veteran's 
paranoid schizophrenia was first manifested in service, and 
was manifested to a compensable degree immediately after, the 
requirements for establishing service connection are met.


ORDER

Service connection for schizophrenia is granted.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

